PER CURIAM.
Where a juvenile was arrested for having a misdemeanor amount of marijuana on his person, and an additional felony amount of marijuana was found in the rear of the police cruiser after the juvenile had been transported to a detention center, there was a single offense for which he could not be twice prosecuted. See Jackson v. State, 418 So.2d 456 (Fla. 4th DCA 1982); see also Blockburger ¶. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932). After a delinquency adjudication for possession of the misdemeanor amount of marijuana, the constitutional proscription against double jeopardy prohibited the State from seeking an adjudication for possession of a felony amount of marijuana. See Brown v. Ohio, 432 U.S. 161, 169, 97 S.Ct. 2221, 2227, 53 L.Ed.2d 187, 196 (1977) (fifth amendment forbids successive prosecution and cumulative' punishment for a greater and lesser included offense).
The delinquency adjudication for the misdemeanor offense is AFFIRMED; the adjudication for the felony offense is REVERSED; and the cause is remanded for further consistent proceedings.